DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/11/2022 has been entered. Claims 1-7, 9-11, 13-14, 16, and 18-21 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-7, 9-11, 13-14, 16, and 18-21 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-11, 13-14, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 20170184945) (hereinafter Carlson) in view of Ratcliffe (US 20170064877) (hereinafter Ratcliffe), further in view of Scharinger et al. (US 20150342091) (hereinafter Scharinger), further in view of Thompson et al. (US 20170113611) (hereinafter Thompson), further in view of Tang et al. (US 20170131621) (hereinafter Tang).
Regarding claim 1, Carlson teaches A windshield electronics module for a vehicular vision system, the windshield electronics module comprising: 
a camera module configured to be mounted at an in-cabin side of a windshield of a vehicle so as to view through the windshield and forward of the vehicle (see Carlson figure 1 and paragraphs 10 and 12 regarding camera mounted at cabin side of windshield of vehicle with forward view); 
a cover element, wherein, with the camera module mounted at the in-cabin side of the windshield, the cover element encloses the camera module (see Carlson figure 1 and paragraphs 10 and 12 regarding trim housing cover enclosure of camera module on in cabin side of windshield);
the cooling fan assembly comprising a motor that, when electrically powered, rotatably drives a plurality of fan blades of the cooling fan assembly (see Carlson figure 1 and paragraphs 13 and 15 regarding fan with motor that moves air within the cover housing over the camera module- Carlson notes that the airflow direction may be reversed so that air enters at the fan location and exits at the exit ports); 
wherein the cooling fan assembly, with the camera module mounted at the in-cabin side of the windshield and enclosed by the cover element, and when the motor is electrically powered, draws air from the interior cabin of the vehicle via the air intake conduit and directs the drawn air as airflow along and between the heat dissipating fins of the camera housing (see Carlson figure 1 and paragraphs 13 and 15 regarding fan with motor that moves air within the cover housing over the camera module- Carlson notes that the airflow direction may be reversed so that air enters at the fan location from the vehicle cabin and exits at the exit ports, and paragraph 10 regarding that camera housing including heat sink fins so that air is directed along and between them as the air exits. In combination with Ratcliffe and Scharinger below, the air intake would enter in through the air intake conduit.).  
However, Carlson does not explicitly teach the camera housing design arrangements as needed for the limitations of claim 1. 
Ratcliffe, in a similar field of endeavor, teaches wherein the camera module comprises a camera housing, the camera housing accommodating a camera and circuitry (see Ratcliffe figure 3 and paragraph 24 regarding camera housing with camera and circuitry); 
wherein the circuitry comprises an image processor operable to process image data captured by the camera (see Ratcliffe figure 3 and paragraph 24 regarding camera housing with camera and circuitry and data processing circuit); 
wherein the camera comprises a lens and an imager (see Ratcliffe paragraph 24 regarding camera with lens and obviously an imager, if the camera is able to produce image data), and 
wherein the camera housing of the camera module comprises heat dissipating fins ; wherein the heat dissipating fins comprise (i) lower heat dissipating fins that are disposed at a lower portion of the camera housing (see Ratcliffe figures 6-7 and paragraph 31 regarding heat sink fins located at bottom of camera module housing), and
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Carlson to include the teaching of Ratcliffe by incorporating the camera circuitry arrangement and heat dissipating fin location onto the camera module within the cover of Carlson. One of ordinary skill would recognize that Ratcliffe and Carlson are directed to exactly the same field of endeavor of in vehicle cameras and cooling mechanisms.
One would be motivated to combine these teachings in order to provide enhanced teachings related to cooling systems in cameras in a vehicle with advantageous heat dissipating fins (see Ratcliffe paragraphs 2 and 3). 
However, the combination of Carlson and Ratcliffe does not explicitly teach a cooling fan location or airflow design as needed for the limitations of claim 1. 
Scharinger, in a similar field of endeavor, teaches a cooling fan assembly attached at the camera housing (see Scharinger figures 1, 2, and 6 and paragraphs 12, 30-31, and 40 regarding cooling fan mounted at the assembly of a radial heat sink fins in the recess [notably not attached directly to the cooling element, but on housing ring that still attaches it to the heat sink fins overall] so that air enters the fan at the center and passes through the fins outwardly. This is in conjunction with the cover with an air inlet, so that air enters in the center of the cover and exits out the sides- in combination with Carlson and Ratcliffe, the bottom heat sink fins of Ratcliffe obviously indicate a prime mounting location of the fan of Scharinger to the bottom of the camera housing and the cover modified to that of Scharinger's in figure 6 so that air enters at the center [the bottom in combination with Carlson and Ratcliffe], and exits out the sides through the radial heat sink fins of Scharinger), 
an air intake conduit disposed between an air inlet of the cover element and an air inlet of the cooling fan assembly, wherein the air intake conduit provides a passageway for air to flow from an interior cabin of the vehicle to the air inlet of the cooling fan assembly (see Scharinger figures 1, 2, and 6 and paragraphs 12, 30-31, and 40 regarding cooling fan mounted at the assembly of a radial heat sink fins in the recess [notably not attached directly to the cooling element, but on housing ring that still attaches it to the heat sink fins overall] so that air enters the fan at the center and passes through the fins outwardly. This is in conjunction with the cover with an air inlet, so that air enters in the center of the cover and exits out the sides- in combination with Carlson and Ratcliffe, the bottom heat sink fins of Ratcliffe obviously indicate a prime mounting location of the fan of Scharinger to the bottom center of the camera housing and the cover modified to that of Scharinger's in figure 6 so that air enters at the center [the bottom in combination with Carlson and Ratcliffe], and exits out the sides through the radial heat sink fins of Scharinger- Scharinger illustrates an air inlet in the cover, and an air inlet on the fan assembly, the space between them would be the air intake conduit);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Carlson and Ratcliffe to include the teaching of Scharinger, where the bottom heat sink fins of Ratcliffe obviously indicate a prime mounting location of the fan of Scharinger so that the fan is modified to be located at the bottom of the camera housing and the cover modified to that of Scharinger's in figure 6 so that air enters at the center [the bottom in combination with Carlson and Ratcliffe], and exits out the sides through the radial heat sink fins of Scharinger. One of ordinary skill would recognize that though Scharinger isn’t necessarily directed to vehicle camera cooling, Scharinger is directed to cooling arrangements involving airflow and heat sink fins to cool electrical components, which the combination of Carlson and Ratcliffe is primarily concerned with as an inventive solution. Therefore, one of ordinary skill in the art would be motivated to look at analogous references involving heat sink fins and airflow control to cool electrical components, of which Scharinger is analogous and applicable. 
One would be motivated to combine these teachings in order to provide enhanced teachings relating to cooling electrical components using a heat sink, fan, and airflow control with a radial design that allows for compact fan placement (see Scharinger paragraph 3).
However, the combination of Carlson, Ratcliffe, and Scharinger does not explicitly teach a sensor array as needed for the limitations of claim 1. 
Thompson, in a similar field of endeavor, teaches wherein the imager comprises a two-dimensional array of at least one million photosensor elements arranged in a plurality of rows and columns (see Thompson paragraph 24 regarding 1080p vehicle cameras that have over one million photosensor elements);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Carlson, Ratcliffe, and Scharinger to include the teaching of Thompson regarding the 1080p camera, so that the camera of the combination images at 1080p.
One would be motivated to combine these teachings in order to enhance the resolution of the vehicle camera to improve picture quality (see Thompson paragraph 24).
However, the combination of Carlson, Ratcliffe, Scharinger, and Thompson does not explicitly teach rear fins and a radial to axial flow pattern as needed for the limitations of claim 1. 
Tang, in a similar field of endeavor, teaches (ii) rear heat dissipating fins that are disposed at a rear portion of the camera housing (see Tang paragraph 72 and figures 3 and 6 regarding heat sink on opposite end of camera lens face, functioning as rear heat dissipating fins)
wherein, when the cooling fan assembly directs the airflow along and between the heat dissipating fins, air is directed (i) in a radial direction with respect to an axis of rotation of the fan blades, and (ii) in an axial direction with respect to the axis of rotation of the fan blades; and wherein, when the cooling fan assembly directs the airflow along and between the heat dissipating fins, the cooling fan assembly directs the airflow (i) in the radial direction along and between the lower heat dissipating fins, and (ii) in the axial direction along and between the rear heat dissipating fins (see Tang paragraph 72 and figures 3 and 6 regarding two heat sinks perpendicular to each other, with one rear set of heat fins, where a fan causes air to flow through and along both of their heat dissipating fins within the covering casing. In combination with Carlson, Ratcliffe, and Scharinger, this teaching of a fan running air between heat fins at the rear of a camera and one of the adjacent side faces can be analogized to Carlson, Ratcliffe, and Scharinger's bottom facing fan within a cover on a camera housing with bottom facing heat fins, where Tang would teach rear facing heat fins on the camera, and the teaching to run the air along both the bottom heat fins and the rear heat fins with the same flow from the fan. Carlson, Ratcliffe, and Scharinger already teach radial direction of airflow out, and Carlson already teaches reversing the flow of a fan so a fan is the entry point of airflow into a cover, so Tang in combination would then teach directing the airflow through the fins located axially to the fan. Further, even if Tang's adjacent fins are directed upward, one of ordinary skill in the art would still have the knowledge to find obvious arrangements of heat sinks that are perpendicular to each other on a camera casing).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Carlson, Ratcliffe, Scharinger, and Thompson to include the teaching of Tang regarding the two heat sinks perpendicular to each other, with one rear set of heat fins, where a fan causes air to flow through and along both of their heat dissipating fins within the covering casing. In combination with Carlson, Ratcliffe, and Scharinger, this teaching of a fan running air between heat fins at the rear of a camera and one of the adjacent side faces can be analogized to Carlson, Ratcliffe, and Scharinger's bottom facing fan within a cover on a camera housing with bottom facing heat fins, where Tang would teach rear facing heat fins on the camera, and the teaching to run the air along both the bottom heat fins and the rear heat fins with the same flow from the fan. Carlson, Ratcliffe, and Scharinger already teach radial direction of airflow out, and Carlson already teaches reversing the flow of a fan so a fan is the entry point of airflow into a cover, so Tang in combination would then teach directing the airflow through the fins located axially to the fan. Further, even if Tang's adjacent fins are directed upward, one of ordinary skill in the art would still have the knowledge to find obvious arrangements of heat sinks that are perpendicular to each other on a camera casing.
One would be motivated to combine these teachings in order to enhance the cooling of a camera module by incorporating additional heat sinks on multiple facing surfaces of a camera housing (see Tang paragraph 72).

Regarding claim 2, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches wherein, with the camera module mounted at the in-cabin side of the windshield and enclosed by the cover element, the cooling fan assembly is disposed at a lower side of the camera module, and wherein the air intake conduit extends downward from the cooling fan assembly toward the air inlet of the cover element (see Scharinger figures 1, 2, and 6 and paragraphs 12, 30-31, and 40 regarding cooling fan mounted at the assembly of a radial heat sink fins in the recess [notably not attached directly to the cooling element, but on housing ring that still attaches it to the heat sink fins overall] so that air enters the fan at the center and passes through the fins outwardly. This is in conjunction with the cover with an air inlet, so that air enters in the center of the cover and exits out the sides- in combination with Carlson and Ratcliffe, the bottom heat sink fins of Ratcliffe obviously indicate a prime mounting location of the fan of Scharinger to the bottom center of the camera housing and the cover modified to that of Scharinger's in figure 6 so that air enters at the center [the bottom in combination with Carlson and Ratcliffe], and exits out the sides through the radial heat sink fins of Scharinger).  
One would be motivated to combine these teachings in order to provide enhanced teachings relating to cooling electrical components using a heat sink, fan, and airflow control with a radial design that allows for compact fan placement (see Scharinger paragraph 3).
Regarding claim 3, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches wherein, with the camera module mounted at the in-cabin side of the windshield and enclosed by the cover element, the air intake conduit comprises structure that defines a passageway between the air inlet of the cooling fan assembly and the air inlet of the cover element, and wherein the structure separates the passageway from heated air present in a cavity defined between the cover element and the windshield (see Scharinger figures 1, 2, and 6 and paragraphs 12, 30-31, and 40 regarding cooling fan mounted at the assembly of a radial heat sink fins in the recess [notably not attached directly to the cooling element, but on housing ring that still attaches it to the heat sink fins overall] so that air enters the fan at the center and passes through the fins outwardly. This is in conjunction with the cover with an air inlet, so that air enters in the center of the cover and exits out the sides- Scharinger illustrates an air inlet in the cover, and an air inlet on the fan assembly, the space between them would be the air intake conduit. In a broad sense, the structure of the openings of the air inlets of the fan and cover are included as structure of the air intake conduit, and based on the operation of the fan, cover, and heat sink, this structure effectively separates this passageway where cool air enters the fan at the center and heated air exits the fan at the sides through the radial heat sink fins of Scharinger to a cavity between the cover and windshield in combination with Carlson).
One would be motivated to combine these teachings in order to provide enhanced teachings relating to cooling electrical components using a heat sink, fan, and airflow control with a radial design that allows for compact fan placement (see Scharinger paragraph 3).
Regarding claim 4, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches wherein the cover element comprises an exhaust port for exhausting heated air from the cavity (see Carlson figure 1 and paragraphs 13 and 15 regarding fan with motor that moves air within the cover housing over the camera module- Carlson notes that the airflow direction may be reversed so that air enters at the fan location from the vehicle cabin and exits at the exit ports, which would be an exhaust port of the cover as a whole- in combination with Scharinger, where the fan is located at the bottom of the camera housing and air is directed out radially through the fans, one of ordinary skill would recognize that the exhaust port of the overall assembly is still spaced from the inlet and located on the sides of the cover).  
Regarding claim 5, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches wherein the exhaust port is established through the cover element at a location spaced from the air inlet of the cover element (see Carlson figure 1 and paragraphs 13 and 15 regarding fan with motor that moves air within the cover housing over the camera module- Carlson notes that the airflow direction may be reversed so that air enters at the fan location from the vehicle cabin and exits at the exit ports, which would be an exhaust port of the cover as a whole- in combination with Scharinger, where the fan is located at the bottom of the camera housing and air is directed out radially through the fans, one of ordinary skill would recognize that the exhaust port of the overall assembly is still spaced from the inlet and located on the sides of the cover).  
Regarding claim 6, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches wherein the image processor is part of an image processing chip that is in thermal conductive connection via a thermal element within the camera housing (see Ratcliffe figures 6-7 and paragraph 30-31 regarding heat sink fins located at bottom of camera module housing and the image processor being in thermal conductive connection with the heat sink fins).  
One would be motivated to combine these teachings in order to provide enhanced teachings related to cooling systems in cameras in a vehicle with advantageous heat dissipating fins (see Ratcliffe paragraphs 2 and 3). 
Regarding claim 7, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches wherein the cooling fan assembly comprises a first exit duct that, when the motor of the cooling fan assembly is electrically powered, directs the airflow in the radial direction along and between the lower heat dissipating fins (see Scharinger figures 1, 2, and 6 and paragraphs 12, 30-31, and 40 regarding cooling fan mounted at the assembly of a radial heat sink fins in the recess [notably not attached directly to the cooling element, but on housing ring that still attaches it to the heat sink fins overall] so that air enters the fan at the center and passes through the fins outwardly- each of the exit points of the fins may be each interpreted as one of many exit ducts, and in combination with Ratcliffe, this is at the bottom of the camera housing).  
One would be motivated to combine these teachings in order to provide enhanced teachings relating to cooling electrical components using a heat sink, fan, and airflow control with a radial design that allows for compact fan placement (see Scharinger paragraph 3).
Regarding claim 9, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches wherein an upper portion of the camera housing comprises upper heat dissipating fins that are in thermal conductive connection with the lower heat dissipating fins (see Ratcliffe figure 3 and paragraphs 26-27 regarding upper heat sink fins that are in thermal connection with the processing circuit and board- one of ordinary skill would find obvious to combine both the upper and lower heat sink fins, both in conductive connection with the board and processing circuit to enhance cooling capabilities, and in that arrangement, the upper and lower fins would be in thermal connection with each other through the processing circuit).  
One would be motivated to combine these teachings in order to provide enhanced teachings related to cooling systems in cameras in a vehicle with advantageous heat dissipating fins (see Ratcliffe paragraphs 2 and 3). 
Regarding claim 10, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches all aforementioned limitations of claim 7, and is analyzed as previously discussed.
Furthermore, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches wherein the cooling fan assembly comprises a second exit duct that, when the motor of the cooling fan assembly is electrically powered, directs the airflow in the axial direction along and between the rear heat dissipating fins (see Tang paragraph 72 and figures 3 and 6 regarding two heat sinks perpendicular to each other, with one rear set of heat fins, where a fan causes air to flow through and along both of their heat dissipating fins within the covering casing. In combination with Carlson, Ratcliffe, and Scharinger, this teaching of a fan running air between heat fins at the rear of a camera and one of the adjacent side faces can be analogized to Carlson, Ratcliffe, and Scharinger's bottom facing fan within a cover on a camera housing with bottom facing heat fins, where Tang would teach rear facing heat fins on the camera, and the teaching to run the air along both the bottom heat fins and the rear heat fins with the same flow from the fan. Carlson, Ratcliffe, and Scharinger already teach radial direction of airflow out, and Carlson already teaches reversing the flow of a fan so a fan is the entry point of airflow into a cover, so Tang in combination would then teach directing the airflow through the fins located axially to the fan- similarly to Scharinger, all of these spaces between fins would be second exit ducts. Further, even if Tang's adjacent fins are directed upward, one of ordinary skill in the art would still have the knowledge to find obvious arrangements of heat sinks that are perpendicular to each other on a camera casing), and 
wherein the rear heat dissipating fins are present at the rear portion of the camera housing at a location that is juxtaposed with a location where an imager circuit board of the camera is in thermal conductive connection with the rear portion of the camera housing (see Tang figure 6 and paragraph 72 regarding rear heat dissipating fins being juxtaposed against a back wall circuit board with components on it in thermal connection with the rear housing).  
One would be motivated to combine these teachings in order to enhance the cooling of a camera module by incorporating additional heat sinks on multiple facing surfaces of a camera housing (see Tang paragraph 72).
Regarding claim 11, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches wherein the cooling fan assembly is at least partially received in a recessed region of the camera housing (see Scharinger figures 1, 2, and 6 and paragraphs 12, 30-31, and 40 regarding cooling fan mounted at the assembly of a radial heat sink fins in the recess [notably not attached directly to the cooling element, but on housing ring that still attaches it to the heat sink fins overall] so that air enters the fan at the center and passes through the fins outwardly. This is in conjunction with the cover with an air inlet, so that air enters in the center of the cover and exits out the sides- in combination with Carlson and Ratcliffe, the bottom heat sink fins of Ratcliffe obviously indicate a prime mounting location of the fan of Scharinger to the bottom of the camera housing in a recessed region of the fins of the bottom of the camera housing).  
One would be motivated to combine these teachings in order to provide enhanced teachings relating to cooling electrical components using a heat sink, fan, and airflow control with a radial design that allows for compact fan placement (see Scharinger paragraph 3).
Regarding claim 13, Carlson teaches A windshield electronics module for a vehicular vision system, the windshield electronics module comprising: 
a camera module configured to be mounted at an in-cabin side of a windshield of a vehicle so as to view through the windshield and forward of the vehicle (see Carlson figure 1 and paragraphs 10 and 12 regarding camera mounted at cabin side of windshield of vehicle with forward view); 
a cover element, wherein, with the camera module mounted at the in-cabin side of the windshield, the cover element encloses the camera module (see Carlson figure 1 and paragraphs 10 and 12 regarding trim housing cover enclosure of camera module on in cabin side of windshield);
the cooling fan assembly comprising a motor that, when electrically powered, rotatably drives a plurality of fan blades of the cooling fan assembly (see Carlson figure 1 and paragraphs 13 and 15 regarding fan with motor that moves air within the cover housing over the camera module- Carlson notes that the airflow direction may be reversed so that air enters at the fan location and exits at the exit ports); 
wherein the cover element comprises an exhaust port for exhausting heated air from within the cover element, and wherein the exhaust port is at a location spaced from the air inlet of the cover element (see Carlson figure 1 and paragraphs 13 and 15 regarding fan with motor that moves air within the cover housing over the camera module- Carlson notes that the airflow direction may be reversed so that air enters at the fan location from the vehicle cabin and exits at the exit ports, which would be an exhaust port of the cover as a whole- in combination with Scharinger, where the fan is located at the bottom of the camera housing and air is directed out radially through the fans, one of ordinary skill would recognize that the exhaust port of the overall assembly is still spaced from the inlet and located on the sides of the cover); 
wherein the cooling fan assembly, with the camera module mounted at the in-cabin side of the windshield and enclosed by the cover element, and when the motor is electrically powered, draws air from the interior cabin of the vehicle via the air intake conduit and directs the drawn air as airflow along and between the heat dissipating fins of the camera housing (see Carlson figure 1 and paragraphs 13 and 15 regarding fan with motor that moves air within the cover housing over the camera module- Carlson notes that the airflow direction may be reversed so that air enters at the fan location from the vehicle cabin and exits at the exit ports, and paragraph 10 regarding that camera housing including heat sink fins so that air is directed along and between them as the air exits. In combination with Ratcliffe and Scharinger below, the air intake would enter in through the air intake conduit.).
However, Carlson does not explicitly teach the camera housing design arrangements as needed for the limitations of claim 13. 
Ratcliffe, in a similar field of endeavor, teaches wherein the camera module comprises a camera housing, the camera housing accommodating a camera and circuitry (see Ratcliffe figure 3 and paragraph 24 regarding camera housing with camera and circuitry); 
wherein the circuitry comprises an image processing chip that includes an image processor operable to process image data captured by the camera (see Ratcliffe figure 3 and paragraph 24 regarding camera housing with camera and circuitry and data processing circuit); 
wherein the camera comprises a lens and an imager (see Ratcliffe paragraph 24 regarding camera with lens and obviously an imager, if the camera is able to produce image data), and 
wherein the camera housing of the camera module comprises heat dissipating fins; wherein the heat dissipating fins are in thermal conductive connection with the image processing chip; wherein the heat dissipating fins comprise (i) lower heat dissipating fins that are disposed at a lower portion of the camera housing (see Ratcliffe figures 6-7 and paragraph 31 regarding heat sink fins located at bottom of camera module housing), and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Carlson to include the teaching of Ratcliffe by incorporating the camera circuitry arrangement, obvious imager specifications, and heat dissipating fin location onto the camera module within the cover of Carlson. One of ordinary skill would recognize that Ratcliffe and Carlson are directed to exactly the same field of endeavor of in vehicle cameras and cooling mechanisms.
One would be motivated to combine these teachings in order to provide enhanced teachings related to cooling systems in cameras in a vehicle with advantageous heat dissipating fins (see Ratcliffe paragraphs 2 and 3). 
However, the combination of Carlson and Ratcliffe does not explicitly teach a cooling fan location or airflow design as needed for the limitations of claim 13. 
Scharinger, in a similar field of endeavor, teaches a cooling fan assembly attached at the camera housing (see Scharinger figures 1, 2, and 6 and paragraphs 12, 30-31, and 40 regarding cooling fan mounted at the assembly of a radial heat sink fins in the recess [notably not attached directly to the cooling element, but on housing ring that still attaches it to the heat sink fins overall] so that air enters the fan at the center and passes through the fins outwardly. This is in conjunction with the cover with an air inlet, so that air enters in the center of the cover and exits out the sides- in combination with Carlson and Ratcliffe, the bottom heat sink fins of Ratcliffe obviously indicate a prime mounting location of the fan of Scharinger to the bottom of the camera housing and the cover modified to that of Scharinger's in figure 6 so that air enters at the center [the bottom in combination with Carlson and Ratcliffe], and exits out the sides through the radial heat sink fins of Scharinger), 
an air intake conduit disposed between an air inlet of the cover element and an air inlet of the cooling fan assembly, wherein the air intake conduit provides a passageway for air to flow from an interior cabin of the vehicle to the air inlet of the cooling fan assembly (see Scharinger figures 1, 2, and 6 and paragraphs 12, 30-31, and 40 regarding cooling fan mounted at the assembly of a radial heat sink fins in the recess [notably not attached directly to the cooling element, but on housing ring that still attaches it to the heat sink fins overall] so that air enters the fan at the center and passes through the fins outwardly. This is in conjunction with the cover with an air inlet, so that air enters in the center of the cover and exits out the sides- in combination with Carlson and Ratcliffe, the bottom heat sink fins of Ratcliffe obviously indicate a prime mounting location of the fan of Scharinger to the bottom center of the camera housing and the cover modified to that of Scharinger's in figure 6 so that air enters at the center [the bottom in combination with Carlson and Ratcliffe], and exits out the sides through the radial heat sink fins of Scharinger- Scharinger illustrates an air inlet in the cover, and an air inlet on the fan assembly, the space between them would be the air intake conduit); 
wherein, with the camera module mounted at the in-cabin side of the windshield and enclosed by the cover element, the cooling fan assembly is disposed at a lower side of the camera module, and wherein the air intake conduit extends downward from the cooling fan assembly toward the air inlet of the cover element (see Scharinger figures 1, 2, and 6 and paragraphs 12, 30-31, and 40 regarding cooling fan mounted at the assembly of a radial heat sink fins in the recess [notably not attached directly to the cooling element, but on housing ring that still attaches it to the heat sink fins overall] so that air enters the fan at the center and passes through the fins outwardly. This is in conjunction with the cover with an air inlet, so that air enters in the center of the cover and exits out the sides- in combination with Carlson and Ratcliffe, the bottom heat sink fins of Ratcliffe obviously indicate a prime mounting location of the fan of Scharinger to the bottom center of the camera housing and the cover modified to that of Scharinger's in figure 6 so that air enters at the center [the bottom in combination with Carlson and Ratcliffe], and exits out the sides through the radial heat sink fins of Scharinger).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Carlson and Ratcliffe to include the teaching of Scharinger, where the bottom heat sink fins of Ratcliffe obviously indicate a prime mounting location of the fan of Scharinger so that the fan is modified to be located at the bottom of the camera housing and the cover modified to that of Scharinger's in figure 6 so that air enters at the center [the bottom in combination with Carlson and Ratcliffe], and exits out the sides through the radial heat sink fins of Scharinger. One of ordinary skill would recognize that though Scharinger isn’t necessarily directed to vehicle camera cooling, Scharinger is directed to cooling arrangements involving airflow and heat sink fins to cool electrical components, which the combination of Carlson and Ratcliffe is primarily concerned with as an inventive solution. Therefore, one of ordinary skill in the art would be motivated to look at analogous references involving heat sink fins and airflow control to cool electrical components, of which Scharinger is analogous and applicable. 
One would be motivated to combine these teachings in order to provide enhanced teachings relating to cooling electrical components using a heat sink, fan, and airflow control with a radial design that allows for compact fan placement (see Scharinger paragraph 3).
However, the combination of Carlson, Ratcliffe, and Scharinger does not explicitly teach a sensor array as needed for the limitations of claim 13. 
Thompson, in a similar field of endeavor, teaches wherein the imager comprises a two-dimensional array of at least one million photosensor elements arranged in a plurality of rows and columns (see Thompson paragraph 24 regarding 1080p vehicle cameras that have over one million photosensor elements);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Carlson, Ratcliffe, and Scharinger to include the teaching of Thompson regarding the 1080p camera, so that the camera of the combination images at 1080p.
One would be motivated to combine these teachings in order to enhance the resolution of the vehicle camera to improve picture quality (see Thompson paragraph 24).
However, the combination of Carlson, Ratcliffe, Scharinger, and Thompson does not explicitly teach rear fins and a radial to axial flow pattern as needed for the limitations of claim 13. 
Tang, in a similar field of endeavor, teaches (ii) rear heat dissipating fins that are disposed at a rear portion of the camera housing (see Tang paragraph 72 and figures 3 and 6 regarding heat sink on opposite end of camera lens face, functioning as rear heat dissipating fins)
wherein, when the cooling fan assembly directs the airflow along and between the heat dissipating fins, air is directed (i) in a radial direction with respect to an axis of rotation of the fan blades, and (ii) in an axial direction with respect to the axis of rotation of the fan blades; and wherein, when the cooling fan assembly directs the airflow along and between the heat dissipating fins, the cooling fan assembly directs the airflow (i) in the radial direction along and between the lower heat dissipating fins, and (ii) in the axial direction along and between the rear heat dissipating fins (see Tang paragraph 72 and figures 3 and 6 regarding two heat sinks perpendicular to each other, with one rear set of heat fins, where a fan causes air to flow through and along both of their heat dissipating fins within the covering casing. In combination with Carlson, Ratcliffe, and Scharinger, this teaching of a fan running air between heat fins at the rear of a camera and one of the adjacent side faces can be analogized to Carlson, Ratcliffe, and Scharinger's bottom facing fan within a cover on a camera housing with bottom facing heat fins, where Tang would teach rear facing heat fins on the camera, and the teaching to run the air along both the bottom heat fins and the rear heat fins with the same flow from the fan. Carlson, Ratcliffe, and Scharinger already teach radial direction of airflow out, and Carlson already teaches reversing the flow of a fan so a fan is the entry point of airflow into a cover, so Tang in combination would then teach directing the airflow through the fins located axially to the fan. Further, even if Tang's adjacent fins are directed upward, one of ordinary skill in the art would still have the knowledge to find obvious arrangements of heat sinks that are perpendicular to each other on a camera casing).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Carlson, Ratcliffe, Scharinger, and Thompson to include the teaching of Tang regarding the two heat sinks perpendicular to each other, with one rear set of heat fins, where a fan causes air to flow through and along both of their heat dissipating fins within the covering casing. In combination with Carlson, Ratcliffe, and Scharinger, this teaching of a fan running air between heat fins at the rear of a camera and one of the adjacent side faces can be analogized to Carlson, Ratcliffe, and Scharinger's bottom facing fan within a cover on a camera housing with bottom facing heat fins, where Tang would teach rear facing heat fins on the camera, and the teaching to run the air along both the bottom heat fins and the rear heat fins with the same flow from the fan. Carlson, Ratcliffe, and Scharinger already teach radial direction of airflow out, and Carlson already teaches reversing the flow of a fan so a fan is the entry point of airflow into a cover, so Tang in combination would then teach directing the airflow through the fins located axially to the fan. Further, even if Tang's adjacent fins are directed upward, one of ordinary skill in the art would still have the knowledge to find obvious arrangements of heat sinks that are perpendicular to each other on a camera casing.
One would be motivated to combine these teachings in order to enhance the cooling of a camera module by incorporating additional heat sinks on multiple facing surfaces of a camera housing (see Tang paragraph 72).
Regarding claim 14, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
Furthermore, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches wherein the exhaust port is above the air inlet of the cover element (see Scharinger figures 1, 2, and 6 and paragraphs 12, 30-31, and 40 regarding cooling fan mounted at the assembly of a radial heat sink fins in the recess [notably not attached directly to the cooling element, but on housing ring that still attaches it to the heat sink fins overall] so that air enters the fan at the center and passes through the fins outwardly. This is in conjunction with the cover with an air inlet, so that air enters in the center of the cover and exits out the sides- in combination with Carlson and Ratcliffe, the bottom heat sink fins of Ratcliffe obviously indicate a prime mounting location of the fan of Scharinger to the bottom center of the camera housing and the cover modified to that of Scharinger's in figure 6 so that air enters at the center [the bottom in combination with Carlson and Ratcliffe], and exits out the sides through the radial heat sink fins of Scharinger- in that configuration, the exhaust ports of the cover would be on the sides and the air inlet is on the bottom).  
One would be motivated to combine these teachings in order to provide enhanced teachings relating to cooling electrical components using a heat sink, fan, and airflow control with a radial design that allows for compact fan placement (see Scharinger paragraph 3).
Regarding claim 16, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
Furthermore, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches wherein an upper portion of the camera housing comprises upper heat dissipating fins that are in thermal conductive connection with the lower heat dissipating fins (see Ratcliffe figure 3 and paragraphs 26-27 regarding upper heat sink fins that are in thermal connection with the processing circuit and board- one of ordinary skill would find obvious to combine both the upper and lower heat sink fins, both in conductive connection with the board and processing circuit to enhance cooling capabilities, and in that arrangement, the upper and lower fins would be in thermal connection with each other through the processing circuit).  
One would be motivated to combine these teachings in order to provide enhanced teachings related to cooling systems in cameras in a vehicle with advantageous heat dissipating fins (see Ratcliffe paragraphs 2 and 3). 
Regarding claim 18, Carlson teaches A windshield electronics module for a vehicular vision system, the windshield electronics module comprising: 
a camera module configured to be mounted at an in-cabin side of a windshield of a vehicle so as to view through the windshield and forward of the vehicle (see Carlson figure 1 and paragraphs 10 and 12 regarding camera mounted at cabin side of windshield of vehicle with forward view); 
a cover element, wherein, with the camera module mounted at the in-cabin side of the windshield, the cover element encloses the camera module (see Carlson figure 1 and paragraphs 10 and 12 regarding trim housing cover enclosure of camera module on in cabin side of windshield);
the cooling fan assembly comprising a motor that, when electrically powered, rotatably drives a plurality of fan blades of the cooling fan assembly (see Carlson figure 1 and paragraphs 13 and 15 regarding fan with motor that moves air within the cover housing over the camera module- Carlson notes that the airflow direction may be reversed so that air enters at the fan location and exits at the exit ports); 
wherein the cover element comprises an exhaust port for exhausting heated air from the cavity (see Carlson figure 1 and paragraphs 13 and 15 regarding fan with motor that moves air within the cover housing over the camera module- Carlson notes that the airflow direction may be reversed so that air enters at the fan location from the vehicle cabin and exits at the exit ports, which would be an exhaust port of the cover as a whole- in combination with Scharinger, where the fan is located at the bottom of the camera housing and air is directed out radially through the fans, one of ordinary skill would recognize that the exhaust port of the overall assembly is still spaced from the inlet and located on the sides of the cover); 
wherein the cooling fan assembly, with the camera module mounted at the in-cabin side of the windshield and enclosed by the cover element, and when the motor is electrically powered, draws air from the interior cabin of the vehicle via the air intake conduit and directs the drawn air as airflow along and between the heat dissipating fins of the camera housing (see Carlson figure 1 and paragraphs 13 and 15 regarding fan with motor that moves air within the cover housing over the camera module- Carlson notes that the airflow direction may be reversed so that air enters at the fan location from the vehicle cabin and exits at the exit ports, and paragraph 10 regarding that camera housing including heat sink fins so that air is directed along and between them as the air exits. In combination with Ratcliffe and Scharinger below, the air intake would enter in through the air intake conduit.).
However, Carlson does not explicitly teach the camera housing design arrangements as needed for the limitations of claim 18. 
Ratcliffe, in a similar field of endeavor, teaches wherein the camera module comprises a camera housing, the camera housing accommodating a camera and circuitry (see Ratcliffe figure 3 and paragraph 24 regarding camera housing with camera and circuitry); 
wherein the circuitry comprises an image processor operable to process image data captured by the camera (see Ratcliffe figure 3 and paragraph 24 regarding camera housing with camera and circuitry and data processing circuit); 
wherein the camera comprises a lens and an imager (see Ratcliffe paragraph 24 regarding camera with lens and obviously an imager, if the camera is able to produce image data), and 
wherein the camera housing of the camera module comprises heat dissipating fins wherein the heat dissipating fins comprise (i) lower heat dissipating fins that are disposed at a lower portion of the camera housing (see Ratcliffe figures 6-7 and paragraph 31 regarding heat sink fins located at bottom of camera module housing) and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Carlson to include the teaching of Ratcliffe by incorporating the camera circuitry arrangement, obvious imager specifications, and heat dissipating fin location onto the camera module within the cover of Carlson. One of ordinary skill would recognize that Ratcliffe and Carlson are directed to exactly the same field of endeavor of in vehicle cameras and cooling mechanisms.
One would be motivated to combine these teachings in order to provide enhanced teachings related to cooling systems in cameras in a vehicle with advantageous heat dissipating fins (see Ratcliffe paragraphs 2 and 3). 
However, the combination of Carlson and Ratcliffe does not explicitly teach a cooling fan location or airflow design as needed for the limitations of claim 18. 
Scharinger, in a similar field of endeavor, teaches a cooling fan assembly attached at the camera housing (see Scharinger figures 1, 2, and 6 and paragraphs 12, 30-31, and 40 regarding cooling fan mounted at the assembly of a radial heat sink fins in the recess [notably not attached directly to the cooling element, but on housing ring that still attaches it to the heat sink fins overall] so that air enters the fan at the center and passes through the fins outwardly. This is in conjunction with the cover with an air inlet, so that air enters in the center of the cover and exits out the sides- in combination with Carlson and Ratcliffe, the bottom heat sink fins of Ratcliffe obviously indicate a prime mounting location of the fan of Scharinger to the bottom of the camera housing and the cover modified to that of Scharinger's in figure 6 so that air enters at the center [the bottom in combination with Carlson and Ratcliffe], and exits out the sides through the radial heat sink fins of Scharinger), 
an air intake conduit disposed between an air inlet of the cover element and an air inlet of the cooling fan assembly, wherein the air intake conduit provides a passageway for air to flow from an interior cabin of the vehicle to the air inlet of the cooling fan assembly (see Scharinger figures 1, 2, and 6 and paragraphs 12, 30-31, and 40 regarding cooling fan mounted at the assembly of a radial heat sink fins in the recess [notably not attached directly to the cooling element, but on housing ring that still attaches it to the heat sink fins overall] so that air enters the fan at the center and passes through the fins outwardly. This is in conjunction with the cover with an air inlet, so that air enters in the center of the cover and exits out the sides- in combination with Carlson and Ratcliffe, the bottom heat sink fins of Ratcliffe obviously indicate a prime mounting location of the fan of Scharinger to the bottom center of the camera housing and the cover modified to that of Scharinger's in figure 6 so that air enters at the center [the bottom in combination with Carlson and Ratcliffe], and exits out the sides through the radial heat sink fins of Scharinger- Scharinger illustrates an air inlet in the cover, and an air inlet on the fan assembly, the space between them would be the air intake conduit); 
wherein, with the camera module mounted at the in-cabin side of the windshield and enclosed by the cover element, the cooling fan assembly is disposed at a lower side of the camera module, and wherein the air intake conduit extends downward from the cooling fan assembly toward the air inlet of the cover element (see Scharinger figures 1, 2, and 6 and paragraphs 12, 30-31, and 40 regarding cooling fan mounted at the assembly of a radial heat sink fins in the recess [notably not attached directly to the cooling element, but on housing ring that still attaches it to the heat sink fins overall] so that air enters the fan at the center and passes through the fins outwardly. This is in conjunction with the cover with an air inlet, so that air enters in the center of the cover and exits out the sides- in combination with Carlson and Ratcliffe, the bottom heat sink fins of Ratcliffe obviously indicate a prime mounting location of the fan of Scharinger to the bottom center of the camera housing and the cover modified to that of Scharinger's in figure 6 so that air enters at the center [the bottom in combination with Carlson and Ratcliffe], and exits out the sides through the radial heat sink fins of Scharinger); 
wherein, with the camera module mounted at the in-cabin side of the windshield and enclosed by the cover element, the air intake conduit comprises structure that provides the passageway between the air inlet of the cooling fan assembly and the air inlet of the cover element, and wherein the structure separates the passageway from heated air present in a cavity defined between the cover element and the windshield (see Scharinger figures 1, 2, and 6 and paragraphs 12, 30-31, and 40 regarding cooling fan mounted at the assembly of a radial heat sink fins in the recess [notably not attached directly to the cooling element, but on housing ring that still attaches it to the heat sink fins overall] so that air enters the fan at the center and passes through the fins outwardly. This is in conjunction with the cover with an air inlet, so that air enters in the center of the cover and exits out the sides- Scharinger illustrates an air inlet in the cover, and an air inlet on the fan assembly, the space between them would be the air intake conduit. In a broad sense, the structure of the openings of the air inlets of the fan and cover are included as structure of the air intake conduit, and based on the operation of the fan, cover, and heat sink, this structure effectively separates this passageway where cool air enters the fan at the center and heated air exits the fan at the sides through the radial heat sink fins of Scharinger to a cavity between the cover and windshield in combination with Carlson); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Carlson and Ratcliffe to include the teaching of Scharinger, where the bottom heat sink fins of Ratcliffe obviously indicate a prime mounting location of the fan of Scharinger so that the fan is modified to be located at the bottom of the camera housing and the cover modified to that of Scharinger's in figure 6 so that air enters at the center [the bottom in combination with Carlson and Ratcliffe], and exits out the sides through the radial heat sink fins of Scharinger. One of ordinary skill would recognize that though Scharinger isn’t necessarily directed to vehicle camera cooling, Scharinger is directed to cooling arrangements involving airflow and heat sink fins to cool electrical components, which the combination of Carlson and Ratcliffe is primarily concerned with as an inventive solution. Therefore, one of ordinary skill in the art would be motivated to look at analogous references involving heat sink fins and airflow control to cool electrical components, of which Scharinger is analogous and applicable.
One would be motivated to combine these teachings in order to provide enhanced teachings relating to cooling electrical components using a heat sink, fan, and airflow control with a radial design that allows for compact fan placement (see Scharinger paragraph 3).
However, the combination of Carlson, Ratcliffe, and Scharinger does not explicitly teach a sensor array as needed for the limitations of claim 18. 
Thompson, in a similar field of endeavor, teaches wherein the imager comprises a two-dimensional array of at least one million photosensor elements arranged in a plurality of rows and columns (see Thompson paragraph 24 regarding 1080p vehicle cameras that have over one million photosensor elements);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Carlson, Ratcliffe, and Scharinger to include the teaching of Thompson regarding the 1080p camera, so that the camera of the combination images at 1080p.
One would be motivated to combine these teachings in order to enhance the resolution of the vehicle camera to improve picture quality (see Thompson paragraph 24).
However, the combination of Carlson, Ratcliffe, Scharinger, and Thompson does not explicitly teach rear fins and a radial to axial flow pattern as needed for the limitations of claim 18. 
Tang, in a similar field of endeavor, teaches (ii) rear heat dissipating fins that are disposed at a rear portion of the camera housing (see Tang paragraph 72 and figures 3 and 6 regarding heat sink on opposite end of camera lens face, functioning as rear heat dissipating fins)
wherein, when the cooling fan assembly directs the airflow along and between the heat dissipating fins, air is directed (i) in a radial direction with respect to an axis of rotation of the fan blades, and (ii) in an axial direction with respect to the axis of rotation of the fan blades; and wherein, when the cooling fan assembly directs the airflow along and between the heat dissipating fins, the cooling fan assembly directs the airflow (i) in the radial direction along and between the lower heat dissipating fins, and (ii) in the axial direction along and between the rear heat dissipating fins (see Tang paragraph 72 and figures 3 and 6 regarding two heat sinks perpendicular to each other, with one rear set of heat fins, where a fan causes air to flow through and along both of their heat dissipating fins within the covering casing. In combination with Carlson, Ratcliffe, and Scharinger, this teaching of a fan running air between heat fins at the rear of a camera and one of the adjacent side faces can be analogized to Carlson, Ratcliffe, and Scharinger's bottom facing fan within a cover on a camera housing with bottom facing heat fins, where Tang would teach rear facing heat fins on the camera, and the teaching to run the air along both the bottom heat fins and the rear heat fins with the same flow from the fan. Carlson, Ratcliffe, and Scharinger already teach radial direction of airflow out, and Carlson already teaches reversing the flow of a fan so a fan is the entry point of airflow into a cover, so Tang in combination would then teach directing the airflow through the fins located axially to the fan. Further, even if Tang's adjacent fins are directed upward, one of ordinary skill in the art would still have the knowledge to find obvious arrangements of heat sinks that are perpendicular to each other on a camera casing).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Carlson, Ratcliffe, Scharinger, and Thompson to include the teaching of Tang regarding the two heat sinks perpendicular to each other, with one rear set of heat fins, where a fan causes air to flow through and along both of their heat dissipating fins within the covering casing. In combination with Carlson, Ratcliffe, and Scharinger, this teaching of a fan running air between heat fins at the rear of a camera and one of the adjacent side faces can be analogized to Carlson, Ratcliffe, and Scharinger's bottom facing fan within a cover on a camera housing with bottom facing heat fins, where Tang would teach rear facing heat fins on the camera, and the teaching to run the air along both the bottom heat fins and the rear heat fins with the same flow from the fan. Carlson, Ratcliffe, and Scharinger already teach radial direction of airflow out, and Carlson already teaches reversing the flow of a fan so a fan is the entry point of airflow into a cover, so Tang in combination would then teach directing the airflow through the fins located axially to the fan. Further, even if Tang's adjacent fins are directed upward, one of ordinary skill in the art would still have the knowledge to find obvious arrangements of heat sinks that are perpendicular to each other on a camera casing.
One would be motivated to combine these teachings in order to enhance the cooling of a camera module by incorporating additional heat sinks on multiple facing surfaces of a camera housing (see Tang paragraph 72).
Regarding claim 19, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches all aforementioned limitations of claim 18, and is analyzed as previously discussed.
Furthermore, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches wherein the cooling fan assembly comprises an exit duct that, when the motor of the cooling fan assembly is electrically powered, directs airflow along and between the heat dissipating fins of the camera housing (see Scharinger figures 1, 2, and 6 and paragraphs 12, 30-31, and 40 regarding cooling fan mounted at the assembly of a radial heat sink fins in the recess [notably not attached directly to the cooling element, but on housing ring that still attaches it to the heat sink fins overall] so that air enters the fan at the center and passes through the fins outwardly- each of the exit points of the fins may be each interpreted as one of many exit ducts, and in combination with Ratcliffe, this is at the bottom of the camera housing).  
One would be motivated to combine these teachings in order to provide enhanced teachings relating to cooling electrical components using a heat sink, fan, and airflow control with a radial design that allows for compact fan placement (see Scharinger paragraph 3).
Regarding claim 20, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches all aforementioned limitations of claim 19, and is analyzed as previously discussed.
Furthermore, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches wherein an upper portion of the camera housing comprises upper heat dissipating fins that are in thermal conductive connection with the lower heat dissipating fins (see Ratcliffe figure 3 and paragraphs 26-27 regarding upper heat sink fins that are in thermal connection with the processing circuit and board- one of ordinary skill would find obvious to combine both the upper and lower heat sink fins, both in conductive connection with the board and processing circuit to enhance cooling capabilities, and in that arrangement, the upper and lower fins would be in thermal connection with each other through the processing circuit)..  
One would be motivated to combine these teachings in order to provide enhanced teachings related to cooling systems in cameras in a vehicle with advantageous heat dissipating fins (see Ratcliffe paragraphs 2 and 3). 
Regarding claim 21, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches all aforementioned limitations of claim 18, and is analyzed as previously discussed.
Furthermore, the combination of Carlson, Ratcliffe, Scharinger, Thompson, and Tang teaches wherein the cooling fan assembly is at least partially received in a recessed region of the camera housing (see Scharinger figures 1, 2, and 6 and paragraphs 12, 30-31, and 40 regarding cooling fan mounted at the assembly of a radial heat sink fins in the recess [notably not attached directly to the cooling element, but on housing ring that still attaches it to the heat sink fins overall] so that air enters the fan at the center and passes through the fins outwardly. This is in conjunction with the cover with an air inlet, so that air enters in the center of the cover and exits out the sides- in combination with Carlson and Ratcliffe, the bottom heat sink fins of Ratcliffe obviously indicate a prime mounting location of the fan of Scharinger to the bottom of the camera housing in a recessed region of the fins of the bottom of the camera housing).  
One would be motivated to combine these teachings in order to provide enhanced teachings relating to cooling electrical components using a heat sink, fan, and airflow control with a radial design that allows for compact fan placement (see Scharinger paragraph 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483